





Exhibit 10.11


Five Point Holdings, LLC
Senior Management Severance and Change in Control Plan
ARTICLE I
PURPOSE
This Senior Management Severance and Change in Control Plan has been established
by the Company on February 18, 2019 (the “Effective Date”) to provide
Participants with the opportunity to receive certain severance protections. The
Plan, as set forth herein, is primarily intended to help retain qualified
executives, maintain a stable work environment and provide economic security to
eligible executives in the event of certain qualifying terminations of
employment. Capitalized terms used but not otherwise defined herein have the
meanings set forth in ARTICLE II.
The Plan is not intended to be included in the definitions of “employee pension
benefit plan” or “pension plan” set forth under Section 3(2) of ERISA. The Plan
is intended to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of regulations published by the
Secretary of Labor at Title 29, Code of Federal Regulations, Section
2510.3-2(b). Notwithstanding the foregoing, if and to the extent that the Plan
is deemed to be an “employee pension benefit plan” or “pension plan” as set
forth under Section 3(2) of ERISA, then the Plan is intended, for all purposes
under ERISA, to constitute a plan that is unfunded and maintained by the Company
primarily for the purposes of providing deferred compensation for a select group
of management or highly compensated employees.
ARTICLE II
DEFINITIONS
“Accrued Compensation” means: (i) Base Salary accrued by the Participant
through, but not paid to the Participant as of, the Qualifying Termination Date;
(ii) any cash incentive bonus earned by the Participant but not paid to the
Participant as of the Qualifying Termination Date and (iii) any vested employee
benefits to which the Participant is entitled as of the Qualifying Termination
Date under any employee benefit plan of the Company or its Affiliates.
“Average Annual Bonus” means in respect of any Participant the average of the
cash bonuses paid or payable to the Participant for service provided to the
Company or its subsidiaries in the three full calendar years (or the actual
number of full calendar years of service, if less than three) that ended most
recently preceding the year in which a Qualifying Termination occurs. For the
avoidance of doubt, the prior cash bonuses will be counted in the year in which
they were earned, regardless of the year in which they were paid, in a manner
consistent with the Company’s prior executive compensation disclosure in its
Registration Statement on Form S-11 and its Annual Report on Form 10-K.
“Administrator” means the Compensation Committee or its delegate.
“Affiliate” means any entity that, directly or through one or more
intermediaries, is controlled by the Company, including Five Point Operating
Company, LP or any successor thereto and its respective Subsidiaries.
“Base Salary” means the Participant’s annual base salary as in effect
immediately prior to the Qualifying Termination Date or, if higher, as in effect
immediately prior to the occurrence of an event or circumstance constituting
Good Reason.




--------------------------------------------------------------------------------







“Benefit Continuation” has the meaning set forth in Section 3.02(c).
“Benefit Continuation Coverage” means two (2) years in the case of the CEO and
one (1) year in the case of any other Participant.
“Benefit Continuation Period” means the period commencing on the Qualifying
Termination Date and ending upon the earlier to occur of (i) completion of the
number of years under the applicable Benefit Continuation Coverage and (ii) the
date on which the Participant becomes eligible to receive coverage on
substantially similar terms from another employer.
“Board” means the Board of Directors of the Company.
“Cause” means, with respect to any Participant, “Cause” as defined in such
Participant’s employment agreement with the Company or any Affiliate if such an
agreement exists and contains a definition of Cause or, if no such agreement
exists or such agreement does not contain a definition of Cause, then Cause
shall mean (a) the Participant’s substantial and continued failure to perform
material duties in a satisfactory manner where such failure causes or is
reasonably expected to cause material harm to the Company or any Affiliate
(other than a failure resulting from death or disability (as defined in Section
22(e)(3) of the Code) for thirty (30) days after written notice thereof from the
Company describing the failure to perform such duties; (b) the Participant’s
engaging in any material act of dishonesty, fraud, embezzlement or
misrepresentation that was or is likely to be materially injurious to the
Company or any Affiliate; (c) the Participant’s knowing violation of any federal
or state law or regulation applicable to the Company’s (or any Affiliate’s)
business that was or is likely to be materially injurious to the Company; (d)
the Participant’s conviction of, or plea of nolo contendere to, any felony or
crime of moral turpitude; (e) repeated and knowing material failure by the
Participant to comply with the Company’s or any Affiliate’s written policies or
rules, after written notice of such failure; or (g) willful misconduct that does
or reasonably could be expected to cause material harm to the Company or any
Affiliate.
"CEO" means the Chief Executive Officer of the Company.
“Change in Control” has the meaning ascribed thereto in the Equity Plan from
time to time.
“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
section of the Code shall be deemed to include a reference to any regulations
promulgated thereunder.
“Company” means Five Point Holdings, LLC, a Delaware limited liability company,
and, except as the context otherwise requires, its Affiliates and wholly-owned
Subsidiaries and any successor by merger, acquisition, consolidation or
otherwise that assumes the obligations of the Company under the Plan.
“Compensation Committee” means the Compensation Committee of the Board.
“Covered Period” means the period of time beginning on the first occurrence of a
Change in Control and lasting through the two-year anniversary of the occurrence
of the Change in Control, provided that the Covered Period shall also include
the six (6)-month period immediately prior to the occurrence of the Change in
Control where (i) a Participant’s Qualifying Termination occurs during such
period at the request of (or by reason of circumstances requested by) a third
party in anticipation of the Change in Control and (ii) the transaction
constituting a Change in Control is consummated.


2

--------------------------------------------------------------------------------







“Disability” means a condition such that the Participant would be considered
disabled for purposes of Section 409A of the Code.
“Effective Date” has the meaning set forth in ARTICLE I.
“Eligible Employee” means each full-time employee of the Company or one of its
Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Any reference to a section of ERISA shall be deemed to include a reference to
any regulations promulgated thereunder.
“Excise Tax” means any excise tax imposed on the Participant under Section 4999
of the Code.
“Good Reason” means without the Participant’s consent (i) a reduction in the
Participant’s Base Salary (other than a reduction of not greater than 10% that
applies to all employees of a comparable level); (ii) a reduction in the
Participant’s Target Annual Bonus opportunity; (iii) a material reduction in the
aggregate value of the Participant’s benefits under the employee benefit plans,
programs and policies in which the Participant participates; (iv) a material
diminution in the Participant’s reporting relationship, title or
responsibilities; or (v) the relocation of the principal place of business at
which the Participant works by more than 50 miles if such relocation results in
an increase in the Participant’s daily commute by more than 10 miles each way.
“Participant” means (i) the CEO and (ii) each other Eligible Employee who may be
designated by the Administrator as a Participant from time to time, as
identified on Exhibit A hereto.
“Plan” means this Five Point Holdings, LLC Senior Management Severance and
Change in Control Plan, as may be amended and/or restated from time to time.
“Qualifying Termination” means the termination of a Participant’s employment
either by the Company without Cause or, solely during the Covered Period, by the
Participant for Good Reason.
“Qualifying Termination Date” means the date on which a Participant incurs a
Qualifying Termination.
“Release Agreement” means a Release and Separation Agreement substantially in
the form attached hereto as Exhibit B, including any alterations to such form as
may be necessary to comply with changes in applicable law.
“Retirement” means the Participant either (i) has attained the age of sixty-five
(65) and completed at least five (5) years of service with the Company or its
Affiliates or any respective predecessor (including without limitation Lennar
Corporation or its affiliates or The Newhall Land And Farming Company) or (ii)
has attained the age of sixty (60) and completed at least fifteen (15) years of
service with the Company or its Affiliates or any respective predecessor
(including without limitation Lennar Corporation or its affiliates or The
Newhall Land And Farming Company).
“Severance Multiple” means (i) in the case of the CEO, (A) three (3) in respect
of a Qualifying Termination during the Covered Period and (B) two (2) in respect
of a Qualifying Termination outside the Covered Period and (ii) in the case of
any other Participant, (A) two (2) in respect of a Qualifying Termination during
the Covered Period and (B) one and one half (1½) in respect of a Qualifying
Termination outside the Covered Period.
“Target Annual Bonus” means the Participant’s target annual cash incentive bonus
pursuant to any annual bonus or incentive plan maintained by the Company or any
Affiliate in respect of the fiscal year in which the Qualifying Termination Date
occurs, provided that if the Participant is not eligible to receive a specified
target annual cash incentive


3

--------------------------------------------------------------------------------







bonus following a Change in Control, then Target Annual Bonus shall mean such
target annual cash incentive bonus in effect as of immediately prior to the date
of the Change in Control.
“Total Payments” has the meaning set forth in Section 4.01.
ARTICLE III
SEVERANCE
Section 3.01    Accrued Compensation. If a Participant terminates employment
with the Company and its Affiliates for any reason, the Company shall provide
(or cause to be provided to) the Participant the Participant’s Accrued
Compensation.
Section 3.02    Qualifying Termination.
(a)    Amount. In the event a Participant incurs a Qualifying Termination,
subject to the execution and non-revocation of a Release Agreement, the Company
shall provide (or cause to be provided to) the Participant: (i) a lump-sum cash
payment equal to (A) the product of the applicable Severance Multiple and the
sum of Base Salary and Average Annual Bonus, plus (B) the Target Annual Bonus,
pro-rated for the period preceding the Qualifying Termination Date; and (ii)
Benefits Continuation during the Benefit Continuation Period.
(b)    Timing and Form of Cash Payment. Subject to Section 7.13, the payment
described in Section 3.02(a)(i) shall be made within five (5) business days
following the date on which the Release Agreement becomes irrevocable but not
later than March 15 of the calendar year following the Qualifying Termination
Date, and any additional amount that becomes payable by reason of a Change in
Control occurring not more than six (6) months following the Qualifying
Termination Date shall be paid concurrently with the consummation of the Change
in Control.
(c)    Benefit Continuation. For purposes of this Plan, “Benefit Continuation”
means that the Company shall provide (or cause to be provided) continued
participation by the Participant and his or her eligible dependents in the
health, dental and vision benefit plans in which the Participant participated
immediately prior to the Qualifying Termination (or, if more favorable,
immediately before an event giving rise to Good Reason termination rights) on
the same basis as similarly situated active employees, if possible under the
terms of such benefit plans. If continued participation in such plans is not
possible, the Company shall provide the Participant and his or her eligible
dependents with substantially equivalent coverage. Benefit Continuation shall be
provided concurrently with any health care benefit required under COBRA.
Section 3.03    Retirement, Death, Disability. If a Participant’s employment
with the Company and its Affiliates terminates on the day the Participant
becomes eligible for Retirement or by reason of death or Disability, subject, in
the event of Retirement, to the execution and non-revocation of a Release
Agreement, the Company shall provide (or cause to be provided to) the
Participant a lump-sum cash payment equal to the Target Annual Bonus, pro-rated
for the period preceding the date of termination, payable, in the event of
Retirement, within five (5) business days following the date on which the
Release Agreement becomes irrevocable, and in the event of death or Disability,
within five (5) business days of the employment termination date, but in any
case, not later than March 15 of the calendar year following the employment
termination date.
Section 3.04    Coordination of Benefits. Notwithstanding anything set forth
herein to the contrary, to the extent that any severance payable under a plan or
agreement covering a Participant as of the date such Participant becomes
eligible to participate in this Plan constitutes deferred compensation under
Section 409A of the Code, then to the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code,


4

--------------------------------------------------------------------------------







the portion of the benefits payable hereunder equal to such other amount shall
instead be provided in the form set forth in such other plan or agreement.


ARTICLE IV
SECTION 280G
Section 4.01    Treatment of Payments. Notwithstanding any other provision of
the Plan to the contrary, in the event that any payment or benefit received or
to be received by the Participant (including any payment or benefit received in
connection with a Change in Control or the termination of the Participant’s
employment, whether pursuant to the terms of the Plan or any other plan,
arrangement or agreement) (all such payments and benefits, including the
severance benefits payable hereunder, being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to the Excise Tax, then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
severance benefits payable hereunder shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income taxes on
such Total Payments and the amount of Excise Tax to which the Participant would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
Section 4.02    Ordering of Reduction. In the case of a reduction in the Total
Payments pursuant to Section 4.01, the Total Payments shall be reduced in the
following order: (i) payments that are payable in cash the full amount of which
are treated as parachute payments under Treasury Regulation Section 1.280G-1,
Q&A 24(a) shall be reduced (if necessary, to zero), with amounts that are
payable last reduced first; (ii) payments and benefits due in respect of any
equity the full amount of which are treated as parachute payments under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24), shall next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, shall next be reduced;
(iv) payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24), shall next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) shall be next reduced
pro-rata.
Section 4.03    Additional Payments. If the Participant receives reduced
payments and benefits by reason of this ARTICLE IV and it is established
pursuant to a determination of a court of competent jurisdiction, which
determination is not subject to review or as to which the time to appeal such
determination has expired, or pursuant to an Internal Revenue Service
proceeding, that the Participant could have received a greater amount without
resulting in any Excise Tax, then the Company shall thereafter pay the
Participant the aggregate additional amount which could have been paid without
resulting in any Excise Tax as soon as reasonably practicable.
ARTICLE V
CLAIMS PROCEDURES


5

--------------------------------------------------------------------------------







Section 5.01    Initial Claims. A Participant who believes he or she is entitled
to a payment under the Plan that has not been received may submit a written
claim for benefits to the Plan within one hundred and twenty (120) days after
the Participant’s Qualifying Termination Date. Claims should be addressed and
sent to:
Five Point Holdings, LLC
15131 Alton Parkway
4th Floor
Irvine, CA 92618
Attention: Legal Dept. and CFO
If the Participant’s claim is denied, in whole or in part, the Participant shall
be furnished with written notice of the denial within ninety (90) days after the
Administrator’s receipt of the Participant’s written claim, unless special
circumstances require an extension of time for processing the claim, in which
case a period not to exceed one hundred and eighty (180) days shall apply. If
such an extension of time is required, written notice of the extension shall be
furnished to the Participant before the termination of the initial ninety
(90)-day period and shall describe the special circumstances requiring the
extension, and the date on which a decision is expected to be rendered. If
written notice of denial of the claim for benefits is not furnished within the
specified time, the claim shall be deemed to be denied. The Participant shall
then be permitted to appeal the denial in accordance with Section 5.02 below.
Written notice of the denial of the Participant’s claim shall contain the
following information:
(a)    the specific reason or reasons for the denial of the Participant’s claim;
(b)    references to the specific Plan provisions on which the denial of the
Participant’s claim was based;
(c)    a description of any additional information or material required by the
Administrator to reconsider the Participant’s claim (to the extent applicable)
and an explanation of why such material or information is necessary; and
(d)    a description of the Plan’s review procedures and time limits applicable
to such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.
Section 5.02    Appeal of Denied Claims. If the Participant’s claim is denied
(or deemed denied) and he or she wishes to submit a request for a review of the
denied claim, the Participant or his or her authorized representative must
follow the procedures described below:
(a)    Upon receipt of the denied claim, the Participant (or his or her
authorized representative) may file a request for review of the claim in writing
with the Administrator. This request for review must be filed no later than
sixty (60) days after the Participant has received written notification of the
denial (or no later than sixty (60) days after the claim is deemed denied).
(b)    The Participant has the right to submit in writing to the Administrator
any comments, documents, records or other information relating to his or her
claim for benefits.
(c)    The Participant has the right to be provided with, upon request and free
of charge, reasonable access to and copies of all pertinent documents, records
and other information that is relevant to his or her claim for benefits.


6

--------------------------------------------------------------------------------







(d)    A request for review must set forth all of the grounds on which it is
based, all facts in support of the request and any other matters that the
Participant feels are pertinent.
(e)    The review of the denied claim shall take into account all comments,
documents, records and other information that the Participant submitted relating
to his or her claim, without regard to whether such information was submitted or
considered in the initial denial of his or her claim.
(f)    The Administrator may require the Participant to submit additional facts,
documents or other material as he or she may find necessary or appropriate in
making his or her review.
Section 5.03    Administrator’s Response to Appeal. The Administrator shall
provide the Participant with written notice of its decision within sixty (60)
days after the Administrator’s receipt of the Participant’s written claim for
review. There may be special circumstances which require an extension of this
sixty (60)-day period. In any such case, the Administrator shall notify the
Participant in writing within the sixty (60)-day period and the final decision
shall be made no later than one hundred and twenty (120) days after the
Administrator’s receipt of the Participant’s written claim for review. This
notice of extension shall describe the special circumstances necessitating the
additional time and the date by which the Administrator is to render his or her
decision on review. The Administrator’s decision on the Participant’s claim for
review shall take into account all comments, documents, records and other
information submitted by the applicant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination, shall be communicated to the Participant in writing and shall
clearly state:
(a)    the specific reason or reasons for the denial of the Participant’s claim;
(b)    reference to the specific Plan provisions on which the denial of the
Participant’s claim is based;
(c)    a statement that the Participant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his or her claim for benefits; and
(d)    a statement describing the Participant’s right to bring an action under
Section 502(a) of ERISA.
Section 5.04    Exhaustion of Administrative Remedies. The exhaustion of these
claims procedures is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:
(a)    no claimant shall be permitted to commence any legal action to recover
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, until these claims procedures have been exhausted in their entirety;
and
(b)    in any such legal action, all explicit and implicit determinations by the
Administrator (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.
Section 5.05    Arbitration. Subject to Section 5.04, any dispute, controversy
or claim arising out of or related to the Plan shall be submitted to and decided
by binding arbitration in either Los Angeles County or Orange County before a
single arbitrator. Arbitration shall be administered exclusively by JAMS


7

--------------------------------------------------------------------------------







pursuant to either its Streamlined Arbitration Rules and Procedures or (if
applicable) its Comprehensive Arbitration Rules, as well as any requirements
imposed by state law. Any arbitral award determination shall be final and
binding.
ARTICLE VI
ADMINISTRATION, AMENDMENT AND TERMINATION
Section 6.01    Administration. The Administrator has the exclusive right, power
and authority, in its sole and absolute discretion, to administer and interpret
the Plan. The Administrator has all powers reasonably necessary to carry out its
responsibilities under the Plan including (but not limited to) the sole and
absolute discretionary authority to:
(a)    administer the Plan according to its terms and to interpret Plan policies
and procedures;
(b)    resolve and clarify inconsistencies, ambiguities and omissions in the
Plan and among and between the Plan and other related documents;
(c)    take all actions and make all decisions regarding questions of
eligibility and entitlement to benefits, and benefit amounts;
(d)    make, amend, interpret, and enforce all appropriate rules and regulations
for the administration of the Plan;
(e)    process and approve or deny all claims for benefits; and
(f)    decide or resolve any and all questions, including benefit entitlement
determinations and interpretations of the Plan, as may arise in connection with
the Plan.
The decision of the Administrator on any disputes arising under the Plan,
including (but not limited to) questions of construction, interpretation and
administration shall be final, conclusive and binding on all persons having an
interest in or under the Plan. The Administrator may delegate any of its duties
hereunder to such person or persons from time to time as it may designate. Any
such delegation shall be in writing.
Section 6.02    Amendment and Termination. The Plan may be amended or terminated
by the Compensation Committee or the Board of Directors of the Company at any
time, provided that, without the consent of an affected Participant, the Plan
may not be amended or terminated in respect of the Participant during the
twenty-four (24) months immediately following a Change in Control and any
amendment or termination of the Plan in respect of the Participant effected
within six (6) months preceding a Change in Control shall be disregarded if the
Participant incurs a Qualifying Termination during such period.
ARTICLE VII
GENERAL PROVISIONS
Section 7.01    At-Will Employment. The Plan does not alter the status of each
Participant as an at-will employee of the Company or its Affiliates. Nothing
contained herein shall be deemed to give any Participant the right to remain
employed by the Company or its Affiliates or to interfere with the rights of the
Company or its Affiliates to terminate the employment of any Participant at any
time, with or without Cause.


8

--------------------------------------------------------------------------------







Section 7.02    Effect on Other Plans, Agreements and Benefits.
(a)    Each Participant who incurs a Qualifying Termination shall remain
entitled to any benefits to which he or she would otherwise be entitled under
the terms and conditions of the Company’s tax-qualified retirement plans and
non-qualified deferred compensation plans or those of its Affiliates and nothing
contained in the Plan is intended to waive or relinquish the Participant’s
vested rights in such benefits.
(b)    Any severance benefits payable to a Participant under the Plan shall not
be counted as compensation for purposes of determining benefits under any other
benefit policies or plans of the Company or its Affiliates, except to the extent
expressly provided therein.
(c)    The treatment of any awards made to a Participant under the Equity Plan
will be governed by the terms of the Equity Plan and the applicable equity award
agreements.
Section 7.03    Mitigation. Except as provided in Section 3.02(c), the amount of
any payment or benefit provided for in this Plan shall not be reduced by any
compensation earned by the Participant as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Participant to the Company, or otherwise.
Section 7.04    Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan. If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision shall be deemed modified, amended and narrowed to the extent necessary
to render such provision legal, valid and enforceable, and the other remaining
provisions of the Plan shall not be affected but shall remain in full force and
effect.
Section 7.05    Headings and Subheadings. Headings and subheadings contained in
the Plan are intended solely for convenience and no provision of the Plan is to
be construed by reference to the heading or subheading of any section or
paragraph.
Section 7.06    Unfunded Obligations. The amounts to be paid to Participants
under the Plan are unfunded obligations of the Company. The Company is not
required to segregate any monies or other assets from its general funds with
respect to these obligations. Participants shall not have any preference or
security interest in any assets of the Company other than as a general unsecured
creditor.
Section 7.07    Successors. The Plan shall be binding upon any successor to the
Company, its assets, its businesses or its interest (whether as a result of the
occurrence of a Change in Control or otherwise), in the same manner and to the
same extent that the Company would be obligated under the Plan if no succession
had taken place. In the case of any transaction in which a successor would not
by the foregoing provision or by operation of law be bound by the Plan, the
Company shall require any successor to the Company to expressly assume the Plan
in writing and honor the obligations of the Company hereunder, in the same
manner and to the same extent that the Company would be required to perform if
no succession had taken place. All payments and benefits that become due to a
Participant under the Plan shall inure to the benefit of his or her heirs,
assigns, designees or legal representatives.
Section 7.08    Transfer and Assignment. Neither a Participant nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate or
otherwise encumber, transfer, hypothecate or convey any amounts payable under
the Plan prior to the date that such amounts are paid, except that, in the case
of a Participant’s death, such amounts shall be paid to the Participant’s
beneficiaries.


9

--------------------------------------------------------------------------------







Section 7.09    Waiver. Any party’s failure to enforce any provision or
provisions of the Plan shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent any party from thereafter enforcing each
and every other provision of the Plan.
Section 7.10    Governing Law. To the extent not pre-empted by federal law, the
Plan shall be construed in accordance with and governed by the laws of the State
of Delaware without regard to conflicts of law principles. Subject to Section
5.05, any action or proceeding to enforce the provisions of the Plan shall be
brought only in a state or federal court located in the State of California in
either Los Angeles County or Orange County and each party consents to the venue
and jurisdiction of such court.
Section 7.11    Clawback. Any amounts payable under the Plan are subject to any
policy (whether in existence as of the Effective Date or later adopted)
established by the Company or its Affiliates providing for clawback or recovery
of amounts that were paid to the Participant. The Company shall make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation.
Section 7.12    Withholding. The Company and its Affiliates shall have the right
to withhold from any amount payable hereunder any Federal, state and local taxes
in order for the Company or its Affiliates to satisfy any withholding tax
obligation it may have under any applicable law or regulation.
Section 7.13    Section 409A. The intent of the Company and the Participants is
that payments and benefits under this Plan be exempt from, or comply with,
Section 409A of the Code, and accordingly, to the maximum extent permitted, this
Plan shall be interpreted and administered to be in accordance therewith.
Notwithstanding anything contained herein to the contrary, a Participant shall
not be considered to have terminated employment with the Company or its
Affiliates for purposes of any payments under this Plan which are subject to
Section 409A of the Code until the Participant would be considered to have
incurred a “separation from service” within the meaning of Section 409A of the
Code. Each amount to be paid or benefit to be provided under this Plan shall be
construed as a separate identified payment for purposes of Section 409A of the
Code, and any payments described in this Plan that are due within the “short
term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Plan during the six (6)-month period immediately following a Participant’s
separation from service shall instead be paid on the first business day after
the date that is six (6) months following the Participant’s separation from
service (or, if earlier, death). To the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, amounts
reimbursable to the Participant under this Plan shall be paid to the Participant
on or before the last day of the year following the year in which the expense
was incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided) during any one year may not effect amounts reimbursable or
provided in any subsequent year. The Company makes no representation that any or
all of the payments described in this Plan shall be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment. The Participant shall be solely
responsible for the payment of any taxes and penalties incurred under Section
409A of the Code.


10

--------------------------------------------------------------------------------







EXHIBIT A
Schedule of Participants other than CEO
1.
Chief Legal Officer – Mike Alvarado

2.
Co-Chief Operating Officer – Kofi Bonner

3.
Chief Financial Officer – Erik Higgins

4.
Co-Chief Operating Officer – Lynn Jochim

5.
Chief Policy Officer – Greg McWilliams





11

--------------------------------------------------------------------------------







EXHIBIT B
Form of Release and Severance Agreement


CONFIDENTIAL WAIVER AND GENERAL RELEASE


This Waiver and General Release is entered into by     ________, (hereinafter
collectively referred to as “I,” “me” or “my”), and Five Point Communities
Management, Inc. (the “Company”) on behalf of itself and its parent companies,
subsidiaries, affiliates, and related companies, and each of their predecessor
and successor organizations, and each of their current and former shareholders,
partners, members, officers, directors, owners, employees, agents and
representatives (collectively with the Company hereinafter referred to as “Five
Point”). Five Point and _________ are referred to in this Agreement as the
“Parties.”


WHEREAS, I am currently employed by the Company as the ________, ___________.
WHEREAS, my employment with the Company will end as mutually agreed effective
_______ __, 20__; and
WHEREAS, I, on the one hand, and Five Point, on the other hand, desire to settle
and dispose of fully and completely any and all existing or potential disputes,
claims and demands, arising out of, or attributable to, my employment
relationship or termination of employment, or any other claims whatsoever,
through the Effective Date of this Waiver and General Release on the terms and
conditions set forth herein;
NOW THEREFORE, in consideration of the promises contained herein, the parties
agree as follows:
1.    Separation/Resignation from Positions/Memberships. I confirm that my
active, full-time employment with the Company as an employee will end effective
________. In connection with my separation, I shall resign from any other
positions and memberships with Five Point (including the Company) upon my
separation from the Company.
2.    Pay/Benefits. In connection with my separation, I will be paid for all
wages and all accrued and unused vacation and personal time through
____________. Group health benefits for which I currently am eligible will
remain in effect to and through _____________. My accrual of, and eligibility
for, vacation, personal time, sick pay, holiday pay, and any other employee
benefits and privileges will cease on ______________. I understand and agree
that except as otherwise set forth in this Waiver and General Release, I will
have been paid all compensation legally due and owed by Five Point. I agree that
I will not seek anything further, including any other payment or any rights or
benefits from Five Point.
3.    Release. I hereby release and give up any and all actions, claims and
rights (hereinafter “Claims”) which I may have against Five Point. This releases
all Claims, including those of which I am not aware and those not mentioned in
this Waiver and General Release through the Effective Date of this Waiver and
General Release. This Waiver and General Release includes, but is not limited
to, any and all Claims that arise out of or in any way relate to my employment
or separation of employment with the Company. I specifically release any and all
matters, causes or Claims which I may have against Five Point, including, but
not limited to, any Claims arising under Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act, the Employee Retirement Income Security
Act, the Fair Labor Standards Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act of
1990, the California Fair Employment and Housing Act, the Family Medical Leave
Act, the California Family Rights Act, the Worker Adjustment Retraining
Notification Act, the


12

--------------------------------------------------------------------------------







California Labor Code or any other federal, state or local laws or ordinances
and any common-law claims under tort, contract, or any other theories now or
hereafter recognized including any claims for wages, overtime, bonuses or any
other forms of remuneration.
By this release, I do not waive any entitlement to any vested benefit under The
Five Point 401k Plan. Also, excluded from this Waiver and General Release are
any claims or rights which cannot be waived by law including claims for
unemployment insurance, workers’ compensation (however, the release does include
claims pursuant to Labor Code Sections 132a and 4558) or indemnification as
required by law. In addition, nothing in this Waiver and General Release
prevents me from filing a charge with the EEOC or the DFEH or otherwise
cooperating with or providing information to the EEOC or the DFEH. However, I
understand that this Waiver and General Release does prohibit me from obtaining
any personal or monetary relief for me based on such a charge or based on me
providing information to or cooperating with the EEOC and/or the DFEH.
I expressly understand that among the various rights and claims being waived by
me in this Waiver and General Release are those arising under the Age
Discrimination in Employment Act (“ADEA”), and in that regard, I specifically
acknowledge that I have read and understand the provisions of Paragraphs 13, 14
and 17 below before signing this Waiver and General Release. This general
release does not cover rights or claims under the ADEA arising after I sign this
Waiver and General Release.
I agree not to file, or cause to be filed, any complaint, charge, claim or
action involving any Claims I have released in the foregoing paragraph and agree
to withdraw any claims or lawsuits I have filed, or were filed on my behalf,
prior to the Effective Date of this Waiver and General Release. Furthermore, I
give up all rights to individual damages in connection with any administrative
or court proceeding with respect to my employment with or termination of
employment from, the Company. I also agree that if I am awarded money damages, I
will assign to Five Point my right and interest to such money damages. I agree
and acknowledge that if I break this promise not to sue then I will be liable
for all consequential damages, including the legal expenses and fees incurred by
Five Point, in defending such a claim. Alternatively, at Five Point’s option, as
allowed by law, I will be required to pay back to Five Point upon demand the
payments I received under this Waiver and General Release.
4.    Waiver. It is my intention in executing this Waiver and General Release
and receiving the consideration called for by this Waiver and General Release
that this instrument shall be effective as a full and final accord and
satisfaction and general release of all Claims, known or unknown. I acknowledge
that this Waiver and General Release resolves all legal claims I may have
against Five Point as of the date of this Waiver and General Release, regardless
of whether I actually know about them or not. I understand that this instrument
shall be effective as a full and final release of all Claims. I acknowledge that
I am familiar with and have been provided with separate consideration for that
portion of Section 1542 of the Civil Code of the State of California which
provides as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
I waive any right which I have under the above-mentioned Section 1542 to the
fullest extent that I may lawfully waive all such rights pertaining to the
subject matter of this Waiver and General Release. In connection with the above
waiver, I am aware that I may hereafter discover claims or facts in addition to
or different from those I now know or believe to exist with respect to the
subject matter of this instrument or Five Point. However, I and my successors
and assigns hereby settle and release all of the Claims which I may have against
Five Point.


13

--------------------------------------------------------------------------------







5.    No Admissions. I agree and acknowledge that this Waiver and General
Release is not to be construed as an admission of any violation of any federal,
state or local statutes, ordinance or regulation or any duty allegedly owed by
Five Point to me. Five Point specifically disclaims any liability to me on any
basis.
6.    Consideration. In return for the promises contained herein, after the
mutual execution and delivery of this Waiver and General Release by me and Five
Point, assuming I do not revoke this Waiver and General Release as provided
below, I will receive the following from Five Point:
•
(List Considerations)

I understand that I would not normally be entitled to the Consideration due to
my voluntary resignation of employment prior to the end of the calendar year.
However, in exchange for my execution of this Waiver and General Release, the
Company has agreed to ________________.
Receipt of such Consideration is contingent upon my adherence to the terms of
this Waiver and General Release including compliance with Sections 7 through 11,
inclusive. I further understand that the foregoing is not required by any policy
or practice of Five Point. I further agree in return for receipt of the
foregoing to abide by all of Five Point’s rules, policies and procedures
applicable to former employees.
7.    Cooperation. At mutually convenient times and without interfering with any
other employment I may have or with my search for new employment, I agree to
cooperate in good faith with Five Point in the orderly transfer of work and in
connection with responding to any inquiries that may arise with respect to
matters that I was responsible for or involved with during my employment with
the Company. In addition, I also agree to answer any questions and/or provide
assistance to executives, employees and/or outside counsel of Five Point in
connection with my areas of expertise and with respect to projects and matters
in my area of expertise and for projects and matters that I handled during my
employment at Five Point.
I further agree to cooperate in good faith with Five Point and make myself
readily available to Five Point, as Five Point may reasonably request, to assist
it in any matter, including giving truthful testimony in litigation or potential
litigation, over which I may have pertinent knowledge, information or expertise.
In addition, I agree, in the event that I receive an informal request or am
served with legal process (such as a subpoena or court order) purporting to
require a disclosure of information regarding Five Point, that I: (a) to the
extent permitted by law, will make no such disclosure until Five Point has had a
reasonable opportunity to contest the right of the requesting person or entity
to such disclosure; and (b) immediately upon my receipt of such legal process or
informal request to testify or produce documents, will provide a copy of all
such legal papers, written requests and documents served upon me or otherwise
delivered to me by overnight mail to Alma Terranova, Vice President, Human
Resources, Five Point Communities Management, Inc. 25124 Springfield Court.
Suite 300, Valencia, California 91355.
8.    Return of Property/Documents/Equipment. I represent that on or before
_________, I will deliver to the Company all property of Five Point and all
files, memoranda, records, keys, security cards, communication devices including
mobile phones, laptops, and other documents, equipment and materials (and copies
thereof), of whatever nature, in my possession, relating to Five Point and Five
Point’s clients, including without limitation, information contained in or on
computer files, disks or other data storage mediums. I further agree that I
shall not directly or indirectly interfere with, tamper with, alter, damage or
destroy Five Point’s property, including electronic files. If after the
Effective Date of this Waiver and General Release I locate any of Five Point’s
property, documents or equipment, I agree to return such property, documents or
equipment to the Company.


14

--------------------------------------------------------------------------------







9.    Confidentiality and Non-Disparagement. I hereby agree not to disclose the
fact that this Waiver and General Release was entered into between Five Point
and me. I further agree not to disclose the terms of this Waiver and General
Release (including the Consideration being provided to me) except as necessary
to my attorneys and accountants or pursuant to any lawful subpoena. I also agree
not to disparage Five Point or to make any disparaging comments about Five
Point. I understand that this provision regarding confidentiality and
non-disparagement constitutes a substantial inducement for Five Point to enter
into this Waiver and General Release.
10.    Confidential Information. I understand and agree that in the course of my
employment with the Company, I have acquired confidential, proprietary, trade
secret information concerning Five Point, which information is not generally
known or readily available to competitors or the public. I understand and agree
that I continue to be bound by any confidentiality and/or non-disclosure
agreement(s) signed by me in connection with my employment with Five Point.
Notwithstanding anything to the contrary in this Waiver and General Release,
Five Point agrees that I shall not be prohibited from reporting possible
violations of federal or state law or regulation to any governmental agency or
entity or making other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation, nor am I required to notify
Five Point regarding any such reporting, disclosure or cooperation with the
government. Notwithstanding anything set forth in this Waiver and General
Release to the contrary, pursuant to the Defend Trade Secrets Act, 18 U.S.C. §
1833(b), I understand that I will not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret of
Five Point that (i) is made (x) in confidence to a Federal, State, or local
government official, either directly or indirectly, or my attorney and (y)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. I understand that if I file a lawsuit for
retaliation by Five Point for reporting a suspected violation of law, I may
disclose the trade secret to my attorney and use the trade secret information in
the court proceeding if I (A) file any document containing the trade secret
under seal, and (B) do not disclose the trade secret, except pursuant to court
order. Nothing in this Waiver and General Release, or any other agreement that I
have with Five Point, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section.
11.    Non-solicitation of Employees/Consultants; Non-Interference. I agree that
for a period of twelve (12) months immediately following the separation of my
employment with the Company, I shall not, either directly or indirectly, either
for myself or for any other person or entity, solicit or recruit or attempt to
solicit or recruit any of Five Point’s employees, consultants, contractors,
agents or representatives to leave their employment or end their engagement with
Five Point.
In order to protect Five Point’s trade secrets (as such term is defined by
California law), I acknowledge and agree that I shall not, either directly or
indirectly, either for myself or for any other person or entity, use Five
Point’s trade secrets in order to induce or attempt to induce any client,
vendor, supplier or other trade related business relation of Five Point to cease
doing business with Five Point or in any way interfere with the relationship
between any client, vendor, supplier or other trade related business relation
and Five Point (including, but not limited to, making any disparaging statements
or communications about Five Point or any of its current or former officers,
directors, board members and employees).
12.    Who is Bound. I am bound by this Waiver and General Release. Anyone who
succeeds to my rights and responsibilities, such as my heirs or the executor of
my estate, is also bound by this Waiver and General Release. This Waiver and
General Release is made for Five Point’s benefit and to anyone who succeeds to
Five Point’s rights and responsibilities.
13.    No Inducements. I further warrant that no promise or inducement for this
Waiver and General Release has been made except as set forth herein, that this
Waiver and General Release is executed without reliance upon any


15

--------------------------------------------------------------------------------







statement or representation by any person or parties released, their officers,
directors, employees, agents or representatives, concerning any fact material to
my act in releasing them, and that I am legally competent to execute this Waiver
and General Release and accept full responsibility therefor.
14.    Time Periods. I have been given twenty-one (21) days to consider this
Waiver and General Release. If I choose to sign this Waiver and General Release
before that time period expires, I do so knowingly and voluntarily. I also
understand that I have up to seven (7) days after agreeing to this Waiver and
General Release to rescind my agreement by notifying Five Point (c/o Alma
Terranova, Vice President, Human Resources, Five Point Communities Management,
Inc. 25124 Springfield Court. Suite 300, Valencia, California 91355), of this
fact in writing within the seven (7) day period. The effective date of this
Waiver and General Release will be at the end of the seven (7) day period if no
revocation has been received (“Effective Date”).
15.    Re-employment. In further consideration for the promises in this Waiver
and General Release, I agree that Five Point has no obligation to employ me or
offer me employment in the future and I shall have no recourse against Five
Point if it refuses to employ me or offer me employment. If I do seek
re-employment, then this Waiver and General Release shall constitute sufficient
cause for Five Point to refuse to re-employ me. Notwithstanding the foregoing,
Five Point has the right to offer to re-employ me in the future if, in its sole
discretion, it chooses to do so.
16.    Affirmations.    
•
I affirm that I have not filed, caused to be filed, and presently am not a party
to any claim, complaint, or action against Five Point in any forum.

•
I certify and affirm that I have not experienced a job-related illness or injury
for which I have not already filed a claim.

•
I further affirm that I have been provided, if applicable, and/or have not been
denied any leave requested under the Family and Medical Leave Act and/or any
other federal, state or local leave law.

•
I further affirm I have not complained of and am not aware of any fraudulent
activity or any act(s) which would form the basis of a claim of fraudulent or
illegal activity of Five Point.



17.    Representations. I understand and agree that I understand the contents,
implications, and consequences of this Waiver and General Release and that I
agree to the terms of this Waiver and General Release and have executed it
voluntarily. I have been advised by Five Point to consult with an attorney of my
own choosing.


18.    Entire Agreement. This Waiver and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes any prior agreements
or understandings between the parties, with the exception of any
confidentiality, non-disclosure, non-compete, assignment of proprietary rights,
or non-solicitation agreement(s) signed by me in connection with my employment
with the Company (the “Prior Agreements”), for which obligations remain in full
force and effect and are in addition to the obligations set forth herein, and I
expressly acknowledge my intent to adhere to the promises contained in those
Prior Agreements. This Waiver and General Release may not be modified orally.


19.    Governing Law. This Waiver and General Release is made and entered into
in the State of California and shall in all respects be interpreted, enforced
and governed under the laws of said State. The language of all parts of this
Waiver and General Release shall in all cases be construed as a whole, according
to its fair meaning, and not strictly for or against any of the parties.




16

--------------------------------------------------------------------------------







20.    Invalidity. Should any provision of this Waiver and General Release be
declared to be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby.
Moreover, if any one or more of the provisions of this Agreement shall be held
to be excessively overbroad as to duration, activity or subject, such provision
shall be construed by limiting and reducing them so as to be enforceable to the
maximum extent allowed by applicable law.


21.    Arbitration. All controversies, claims, disputes, and matters in question
arising out of, or relating to, this Waiver and General Release, or the breach
thereof, shall be decided by arbitration in accordance with the provisions of
this paragraph. The arbitration proceedings shall be conducted under the
applicable rules of the Judicial Arbitration Mediation Service (“JAMS”) or any
dispute resolution agency agreed to by the parties. The arbitration board will
consist of one arbitrator chosen by Five Point and me. If Five Point and I
cannot agree upon an arbitrator, Five Point and I shall submit to the procedure
utilized by JAMS or other dispute resolution agency, as the case may be, to
choose an arbitrator. The decision of the arbitrator, including determination of
amount of any damages suffered, shall be conclusive, final, and binding on Five
Point and me, our respective heirs, legal representatives, successors, and
assigns. The arbitrator shall be bound to follow California law and case
precedent. The losing party shall pay to the successful party its expenses in
the arbitration for arbitration costs, including arbitrator’s fees and
attorneys’ fees, fees for expert testimony, and for other expenses of presenting
its case. Notwithstanding the above, either party may, in its discretion, obtain
any provisional remedy including without limitation, injunctive or similar
relief, from any court of competent jurisdiction as may be necessary to protect
their respective rights and interests if necessary to avoid irreparable harm
including any violations of the Prior Agreements.


I ACKNOWLEDGE AND AGREE THAT I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS WAIVER AND GENERAL RELEASE; THAT TO THE EXTENT I HAVE
DESIRED I HAVE AVAILED MYSELF OF THAT RIGHT; THAT I HAVE CAREFULLY READ AND
UNDERSTAND ALL OF THE PROVISIONS OF THIS WAIVER AND GENERAL RELEASE; AND THAT I
AM VOLUNTARILY ENTERING INTO THE AGREEMENTS SET FORTH HEREIN.


IN WITNESS WHEREOF, the undersigned have executed this Waiver and General
Release as of the date written freely and voluntarily.


ACKNOWLEDGED AND AGREED:


_________________________________________    Dated: ___________________
By: Five Point Communities Management, Inc.
    
_________________________________________    Dated: ___________________
By: Michael Alvarado
Its: Chief Legal Officer


17